Brace, J.
After a careful reconsideration of the whole record in this case, I am constrained to dissent from the opinion of the majority of the court, for the reason that, while strictissime jure, it may be said the court erred in refusing to permit the rules of the company to be read in evidence, and in overruling the objections to the evidence in regard to the new block put in after the accident, yet the evidence discloses a meritorious cause of action in the plaintiff for damages for the injuries he received, and I cannot see that these errors in this case could have injuriously affected the defense on the merits, and und er section 3775, Revised Statutes, 1879, the judgment ought not to be reversed';
Black, J., is of the same opinion.